*39SUMMARY ORDER
Plaintiff-Appellant Susan Wood (“plaintiff”) appeals a judgment of the District Court entered in favor of defendant after a bench trial. Plaintiff commenced the instant action in Connecticut Superior Court in May 2003 asserting claims of discrimination against the defendant employer; the action was removed to federal District Court in June 2003. On appeal, plaintiff argues that the District Judge improperly considered an “ex parte submission” offered by defendant which, according to defendant, consisted of privileged documents showing compliance with plaintiffs discovery requests. Plaintiff seeks (1) va-catur of the District Court’s judgment on the ground that consideration of such documents casts doubt on the Court’s impartiality and denied plaintiff a fair trial, and (2) remand for a new trial before a different judge.
We reject plaintiffs argument that the District Court’s improperly considered “ex parte” evidence. First, in denying the motion which gave rise to defendant’s submission of the documents in question — i. e., plaintiffs motion in limine seeking to compel defendant’s compliance with various discovery requests — the District Judge explicitly stated that she did not rely on the documents. Because we find no evidence in the record suggesting that this statement was inaccurate, we conclude that plaintiffs claim that she was prejudiced by the Court’s reliance on these documents is without merit. Cf. Westwood Chem., Inc. v. Owens-Corning Fiberglas Corp., 445 F.2d 911, 918 (6th Cir.1971) (“[I]n a trial to the court, it is presumed that evidence which is improper will be disregarded by the court.”).
Second, the District Court’s consideration of the documents (absent reliance on them) did not cast doubt on the Court’s impartiality. Although plaintiff characterizes the relevant documents as improper “ex parte” submissions, they were, in reality, merely documents submitted in camera, which courts may properly exercise their discretion to review. See United States v. Zolin, 491 U.S. 554, 109 S.Ct. 2619, 105 L.Ed.2d 469 (1989) (holding that in camera review is permitted to assess the applicability of the crime-fraud exception to attorney-client privilege); see also In re Grand Jury Subpoenas, 318 F.3d 379, 386 (2d Cir.2003) (noting that in camera review “is a practice both long-standing and routine in cases involving claims of privilege”) (collecting cases). Plaintiff received adequate notice of defendant’s request for in camera review and twice objected to the request in written submissions to the District Court. Any claim that plaintiff was prejudiced by the District Court’s consideration of such documents is undermined by the fact that the reason the District Court granted defendant’s request to consider the documents was to assess defendant’s compliance with discovery obligations, rather than to aid its consideration of the merits of the parties’ claims.
Accordingly, we conclude that the record is devoid of error. There is no suggestion of impropriety by Judge Hall in this record, or anything remotely resembling an appearance of impropriety. The judgment of the District Court is hereby AFFIRMED.